DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 22nd July 2022, has been entered.
 
REASONS FOR ALLOWANCE
Claims 16-22, 24 and 26-37 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Lagnado (US 2015/0312879, hereinafter “Lagnado”)
Dees (WO 2013 /080080, hereinafter “Dees”)
Hebert (US 9,977,114, hereinafter “Hebert”)
Geist (US 9,633,243, hereinafter “Geist”).
The art of Lagnado generally discloses a computing device including a display and a Near Field Communication (NFC) antenna. In one implementation an indication of the location of the NFC antenna is determine and the indication is displayed on the display.
The art of Dees generally discloses a system, method and protocol for guiding a user to establish an optimal wireless link. The method provides a first device (550) to communicate with a second device (500) in a wireless network, the method including: receiving, by the first device (550), location information of at least one antenna (510, 520) in the second device (500); providing, by the first device (550), an audio, visual, or audiovisual representation of the location of the at least one antenna (510, 520) in the second device (500).
The art of Hebert generally discloses an apparatus for tracking an object. The apparatus includes a grid including a plurality of antennae arranged to form an array of cells in which the object can be tracked, and a communication tag provided to the object to be sensed for tracking a location of the object. A receiver is operatively connected to the antennae for transmitting an interrogation signal via the antennae and receiving a signal indicative of a location of the object within the array in response to transmission of the interrogation signal. A processor unit utilizes the signal to determine useful data indicative of the location of the object in the array, and a platform presents the usable data to a user to relay information about the location of the object.
The art of Geist generally discloses an RFID tag device associated with a mobile device to facilitate wireless transactions and identification. The RFID tag device includes two RF interfaces; one can communicate with RF tag readers, and one can communicate with the mobile device. The RFID tag device can be operated in a passive mode and stores transaction information for later retrieval by the mobile device, or it can be operated in an active mode where it is powered by the mobile device through the RF interface for communicating with the mobile device so that it can be read via the RFID interface. The RFID tag device can further detect and ignore communications between the mobile device and another device using the same communications mode and used by the RFID tag device to communicate with the mobile device.
Through further search and consideration, the art of Jang (US 2019/0043038, hereinafter “Jang”) is considered to teach similar elements recited in the claims. Jang generally discloses a mobile device according to one embodiment of the present invention comprising: a camera; a touch sensor; a display module; a near field communication module; a memory in which at least one piece of card information capable of paying for an item is stored; and a controller for controlling the touch sensor, the display module and the memory. Particularly, the controller controls the display module in response to a command for executing a payment function, such that a preset specific region, in which the card information stored in the memory can be read, is displayed distinctly from other regions.
The references of Lagnado, Dees, Hebert, Geist and Jang disclose as previously discussed. The references, however, do not teach at least 
prompting the user to indicate the location where the payment instrument was located when the antenna located within the payment instrument was read successfully via a user touch input on the user interface at the location where the payment instrument was located when the antenna located within the payment instrument was read successfully; 
receiving the user touch input on the user interface at the location where the payment instrument was located when the antenna located within the payment instrument was read successfully; 
recording the location in a database among a plurality of indicated locations, based on receiving the user touch input; 
performing an analysis of the plurality of indicated locations to determine a location of the antenna located within the electronic device. 
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of collecting reference input to accurately identify the position of the antenna.
The claims of the instant application are not obvious over Lagnado, Dees, Hebert, Geist and Jang for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Lagnado, Dees, Hebert, Geist and Jang because the art in combination would teach away from the concept of the claimed invention.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685